[2] In the last paragraph of the foregoing opinion we spoke inaccurately. We suggested the question "whether New Mexico appellate practice permits an appellee to challenge a ruling in his favor." The question we had in mind was whether one who has obtained all the relief sought, and hence has no occasion to appeal, may, to sustain his judgment, based on an erroneous theory, present for review a ruling adverse to him on a different theory.
Appellee now argues that Code 1915, § 4210, is authority for the payment he made to the clerk. It reads as follows:
"When a tender of money is alleged in any pleading, it shall not be necessary to deposit the money in court when the pleading is filed, but it shall be sufficient if the money is deposited in court at the trial, or when ordered by the court."
This statute seems to relate to keeping a good tender alive. We cannot see how a compliance with it would make a bad tender good.
The motion must be denied.
PARKER, C.J., and BICKLEY, J., concur. *Page 169